Exhibit 10.1

FORM OF

AMENDMENT TO THE

RESTRICTED STOCK UNIT AGREEMENTS

UNDER THE

FORTUNE BRANDS, INC. 2007

LONG-TERM INCENTIVE PLAN

WHEREAS, Fortune Brands, Inc. (“Fortune”) maintains the Fortune Brands, Inc.
2007 Long-Term Incentive Plan (the “Plan”); and

WHEREAS, Fortune granted Restricted Stock Unit (RSU) awards (the “Awards”) under
the Plan to select employees, effective as of February 25, 2008; and

WHEREAS, Fortune now deems it advisable to amend the Awards to remove certain
performance requirements and to defer the vesting of such awards until such time
as Fortune can deduct the cost of the Awards on its federal income taxes; and

WHEREAS, the agreements evidencing the Awards (“Agreements”) provide that they
may be amended by written agreement between Fortune and the recipients;

NOW, THEREFORE, as permitted under Section 17 of the Agreements, the Agreements
are amended as follows, effective July 27, 2009:

1. Section 4(a) of the Agreement is amended to read as follows:

“(a) The Award will become fully vested on January 31, 2011 (or the first day
thereafter on which the New York Stock Exchange is open for business), if the
Executive remains employed by the Company or one of its subsidiaries through
December 31, 2010, subject to paragraphs (b) and (c) and Sections 5 and 6
below.”

2. The first sentence of Section 6 of the Agreement is amended to read as
follows:

“The Company will distribute the vested Restricted Stock Units to the Executive
in shares of Common Stock as of the first business date as of which the New York
Stock Exchange is open for business following the occurrence of both of the
following:

 

  (a) the applicable vesting date under Section 4 above, as applicable, and



--------------------------------------------------------------------------------

  (b) January 31 (or the first day thereafter on which the New York Stock
Exchange is open for business) of the calendar year immediately following the
calendar year in which the Company determines that the cost of the Restricted
Stock Units is tax deductible as a business expense under a reasonable
interpretation of Federal tax laws and regulations.”

3. Section 8 of the Agreement is amended to read as follows:

“The Executive shall not have any rights of a stockholder as a result of
receiving an Award under this Agreement until such shares of Common Stock have
been distributed to the Executive and recorded on the Company’s official
stockholder records as having been issued or transferred.”

4. Section 11 of the Agreement is amended to read as follows:

“The Executive shall earn dividend equivalents on all Restricted Stock Units
awarded under this Agreement, equal to the cash dividends that would have been
paid on the shares of Common Stock covered by each such Restricted Stock Unit
had such covered share been issued and outstanding on any cash dividend record
date both during and after the vesting period but prior to the date that such
shares are distributed. The dividend equivalents shall be paid to the Executive
as of the date that the shares subject to the Restricted Stock Units are
distributed. Dividend equivalents shall be subject to any rules and procedures
as established by the Committee under the Plan.”

5. The second and third paragraphs of Appendix A are deleted and the following
is added as the new second paragraph of Appendix A:

“Accelerated payment for the 2009 performance period will be earned if the
Company’s EPS for 2009 is at least the target EPS amount established for 2009
under the Annual Executive Incentive Plan (subject to adjustment in the same
manner as EPS is adjusted under the Annual Executive Incentive Plan). This
target EPS amount will be set by the Compensation and Stock Option Committee
within the first 90 days of 2009.”

*        *        *        *        *

[Remainder of this page left intentionally blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

    FORTUNE BRANDS, INC.  

 

    By:  

 

 

 

EXECUTIVE

   

 

  Its:

 

 

 

 

 

3